Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 5/25/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 9, that: Applicant also notes Grunewald discloses an ion beam preparation device for electron microscopy equipped with a scanning electron microscope 3 for monitoring secondary electrons SE, and an electron source 11 as a discharge device for isolating specimens. Applicant submits in Grunewald the electron source 11 does not have a function to positively charge specimens, and Grunewald does not disclose a first optical column that positively charges a substrate by irradiating the substrate with a first electron beam, thereby indicating further deficiencies in Grunewald.
Applicant further submits Grunewald does not disclose or suggest clarified claim features that 'When a certain area is scanned with the first electron beam. another area is scanned with the second electron beam in parallel, while the stage on which the substrate is mounted is moved in a first direction.
Applicant argues, see Remarks, pg(s). 11, that: Toth does not disclose or suggest when scanning one area with a first electron beam, another area is scanned in parallel, and in that respect Toth does not disclose or suggest the clarified claim features of:
next scanning the second area with the first electron beam and in parallel with this, scanning the first area with the second electron beam; and
next, scanning: the third area with the first electron beam and in parallel ·with this, scanning the second area with the second electron beam.
Applicant argues, see Remarks, pg(s). 11, that: Thereby in Toth neither of the first nor the second incident beams 204a and 204b have a function that positively charges specimens, and thereby Toth does not cure such deficiencies in Grunewald, and Toth also does not disclose or suggest a structure of positively charging a substrate by irradiating the substrate with a first electron beam.
Further in Toth both the first and the second incident beams 204a and 204h are directed. towards the specimen 210 at different times, the time of Figure 2A and the tine of Figure 2B. Toth thereby does not disclose or suggest any structure of irradiating a substrate with first and the second electron beams in parallel.

In response to item(s) 2 and 4 above and with respect to Grunewald (US 5986264 A), the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Grunewald (US 5986264 A) discloses a first optical column (11) that “positively charges” (col. 5, lines 3-20) (col. 6, lines 53-57) a substrate (4); and a second optical column (SEM 3) that generates a secondary electron (SE) on a surface of the substrate (4) (fig. 1; SEM 3, ion sources 1, 2; substrate 4; holder 6; electron source 11) (col. 5, lines 3-20) (col. 6, lines 53-57).
In Grunewald (US 5986264 A), the electron source (11) discharges the specimen (4) via electron irradiation at energies of 400eV-1000eV (col. 5, lines 3-20) (col. 6, lines 53-57) which causes electron impoverishment via a secondary electron yield of >1 (i.e. “positively charges”) (col. 5, lines 3-20) in the specimen which creates a more positive charge in the specimen (4) (i.e. “positively charges” the specimen 4). 
In response to item(s) 2-4 above and with respect to Toth et al. (US 6812462 B1), the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Toth et al. (US 6812462 B1) discloses “in parallel” (col. 6, lines 20-35) first and second beam (figs. 2a-2b; 204a, 204b) irradiation of a sample (210) at the same time (col. 6, lines 20-35) for various areas (i.e. first, second and/or third areas) of a sample on a moving stage (211) 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216); 
(col. 5, lines 10-60) 
	(col. 6, lines 20-50 Note direct both e-beams to different scan spots at the same time; Note move the stage so that the same spots are eventually irradiated by the two e-beams (is inclusive of first, second, third etc spots being irradiated/imaged by both e-beams)); 
	(col. 6, lines 40-50 Note e-beam generator has energy up to 2000ev) (Note this range (i.e., up to 2000 eV) covers the electron impoverishment inducing energy range of 300 eV to 1500 eV disclosed by Grunewald at col. 5, lines 10-20)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-8, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grunewald (US 5986264 A) in view of Toth et al. (US 6812462 B1).
Regarding claim 1, Grunewald discloses an inspection method (abstract) (figs. 1-2) comprising:
positively charging (col. 5, lines 3-20) (col. 6, lines 53-57) a substrate (4) on which a pattern (col. 7, lines 45-60) is formed by irradiating the substrate with a first electron beam (from 11) ;
generating a secondary electron (SE) on a surface of the substrate by irradiating the substrate with a second electron beam (from SEM 3) ,
detecting (via 7) the generated secondary electron (SE); and
inspecting the pattern (abstract) based on the detected secondary electron (via 7), wherein
the substrate (4) includes a first area, a second area, and a third area (arbitrarily defined areas on 4) that are lined up along an opposite direction to a first direction, the first direction being a moving direction of the substrate (col. 5, lines 57-67 Note, x, y, movements), and 
when the substrate (4) is irradiated with the first electron beam (from 11) , 
the first electron beam (from 11) is made incident on the substrate at an incident angle different from an incident angle of the second electron beam (from SEM 3) with respect to the substrate (4 is scanned via holder 6) and further comprising, 
when the pattern is inspected, 
scanning the first area with the first electron beam (col. 6, lines 50-56),; 
next, scanning the second area with the first electron beam, and in parallel with this, scanning the (col. 6, lines 50-56),; and 
next, scanning the third area with the first electron beam, and in parallel with this, scanning the (col. 6, lines 50-56),.
(fig. 1; SEM 3, ion sources 1, 2; substrate 4; holder 6; electron source 11, electron detectors 7, 8, 9) 
(col. 5, lines 3-20)
(col. 5, lines 45-67) 
(col. 6, lines 15-56) 
(col. 7, lines 45-60) 
(col. 7, line 65 to col. 8, line 7)
(col. 2, lines 27-30) 
(reference’s claims 4-5, specimen holder 6 moves the substrate 4).
     	But Grunewald fails to explicitly disclose (underlined) the first electron beam is made incident on the substrate at an incident angle different from an incident angle of the second electron beam with respect to the substrate, while positions of an emission source of the first electron beam and the substrate are being moved relatively; and
the control unit causes, while the stage on which the substrate is mounted is being moved in the first direction: 
the first area to be scanned with the first electron beam , 
next, the second area to be scanned with the first electron beam, and in parallel with this, the first area to be scanned with the second electron beam : and 
next, the third area to be scanned with the first electron beam, and in parallel with this, the second area to be scanned with the second electron beam
    	Toth, however, discloses a controller (216) for relatively moving a substrate stage (211) while imaging/irradiating the substrate (210) with one or more charged particle/electron beams (from 202a, 202b); and
the control unit (216) causes, while the stage (211) on which the substrate (210) is mounted is being moved in the first direction: 
the first area to be scanned with the first electron beam (from 202a or 202b) (col. 6, lines 20-50);
next, the second area to be scanned with the first electron beam (from 202a or 202b), and in parallel with this, the first area to be scanned with the second electron beam (col. 6, lines 20-50); and 
next, the third area to be scanned with the first electron beam (from 202a or 202b) , and in parallel with this, the second area to be scanned with the second electron beam (col. 6, lines 20-50);
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50 Note direct both e-beams to different scan spots at the same time; Note move the stage so that the same spots are eventually irradiated by the two e-beams (is inclusive of first, second, third etc spots being irradiated/imaged by both e-beams)); 
	(col. 6, lines 40-50 Note e-beam generator has energy up to 2000ev) (Note this range (i.e., up to 2000 eV) covers the electron impoverishment inducing energy range of 300 eV to 1500 eV disclosed by Grunewald at col. 5, lines 10-20)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known relative movement scanning methods to yield predictable increased imaging/irradiation throughput results.

     	Regarding claim 12, Grunewald discloses that an inspection apparatus (abstract) (figs. 1-2) comprising: 
a first optical column (11) that positively charges (col. 5, lines 3-20) (col. 6, lines 53-57) a substrate (4) on which a pattern (col. 7, lines 45-60) is formed by irradiating the substrate with a first electron beam (from 11); and
a second optical column (SEM 3) that generates a secondary electron (SE) on a surface of the substrate (4) by irradiating the substrate with a second electron beam (from SEM 3) , the pattern being inspected (abstract Note SEM and/or observed) by detecting the secondary electron (via 7),  
a stage (6) on which the substrate (4) is mounted; and    
a control unit (19) that controls the first (11) and second (SEM 3) optical columns and the stage (6), wherein the first optical column (11) and the second optical column (3) are arranged at different angles with respect to the substrate (4)
the substrate (4) includes a first area, a second area, and a third area (arbitrarily defined areas on 4) that are lined up along an opposite direction to a first direction, the first direction being a moving direction of the stage (col. 5, lines 57-67 Note, x, y, movements) on which the substrate is mounted, and 
the control unit (19) causes, 
the first area to be scanned with the first electron beam (col. 6, lines 50-56), 
next, the second area to be scanned with the first electron beam, and in parallel with this, the (col. 6, lines 50-56): and 
next, the third area to be scanned with the first electron beam, and in parallel with this, the 
 (fig. 1; SEM 3, ion sources 1, 2; substrate 4; holder 6; electron source 11, electron detectors 7, 8, 9) 
(col. 5, lines 3-20)
(col. 5, lines 45-67) 
(col. 6, lines 15-56) 
(col. 6, lines 50-56) 
(col. 7, lines 45-60) 
(col. 7, line 65 to col. 8, line 7)
(col. 2, lines 27-30).
     	But Grunewald fails to explicitly disclose (underlined) the first electron beam is made incident on the substrate at an incident angle different from an incident angle of the second electron beam with respect to the substrate, while positions of an emission source of the first electron beam and the substrate are being moved relatively; and
the control unit causes, while the stage on which the substrate is mounted is being moved in the first direction: 
the first area to be scanned with the first electron beam , 
next, the second area to be scanned with the first electron beam, and in parallel with this, the first area to be scanned with the second electron beam : and 
next, the third area to be scanned with the first electron beam, and in parallel with this, the second area to be scanned with the second electron beam
    	Toth, however, discloses a controller (216) for relatively moving a substrate stage (211) while imaging/irradiating the substrate (210) with one or more charged particle/electron beams (from 202a, 202b); and
the control unit (216) causes, while the stage (211) on which the substrate (210) is mounted is being moved in the first direction: 
the first area to be scanned with the first electron beam (from 202a or 202b) (col. 6, lines 20-50);
next, the second area to be scanned with the first electron beam (from 202a or 202b), and in parallel with this, the first area to be scanned with the second electron beam (col. 6, lines 20-50); and 
next, the third area to be scanned with the first electron beam (from 202a or 202b) , and in parallel with this, the second area to be scanned with the second electron beam (col. 6, lines 20-50);
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50 Note direct both e-beams to different scan spots at the same time; Note move the stage so that the same spots are eventually irradiated by the two e-beams (is inclusive of first, second, third etc spots being irradiated/imaged by both e-beams)); 
	(col. 6, lines 40-50 Note e-beam generator has energy up to 2000ev) (Note this range (i.e., up to 2000 eV) covers the electron impoverishment inducing energy range of 300 eV to 1500 eV disclosed by Grunewald at col. 5, lines 10-20)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known relative movement scanning methods to yield predictable increased imaging/irradiation throughput results.

Moreover, regarding claim 2, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a/202b) ,an incident direction of the first electron beam (from 202a or 202b) toward the substrate has a vector component in a direction from an area that has already been scanned with the first electron beam to an area that has not been scanned 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence); 
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
 
Moreover, regarding claim 3, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b), the substrate is scanned with the first electron beam in the opposite direction while the substrate is continuously being moved in the first direction, and an incident direction of the first electron beam toward the substrate has a vector component along the opposite direction
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 4, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b), the substrate is moved in the first direction while the first electron beam (from 202a or 202b) is being moved in a second direction intersecting the first direction by deflecting the first electron beam (from 202a or 202b).
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 5, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b), the incident angle of the first electron beam (from 202a or 202b) is made different from the incident angle of the second electron beam by deflecting the first electron beam (from 202a or 202b); 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Regarding claim 6, Grunewald discloses that the incident angle of the first electron beam (from 11) with respect to the substrate (4) is set to 10° or less (see fig. 2, 4 is tiltable relative to 11) (col. 5, lines 45-67).
     	Regarding claim 7, Grunewald discloses that wherein
when the substrate (4) is irradiated with the first electron beam (from 11) ,
an optical column (11) that houses an emission source of the first electron beam is arranged with respect to the substrate at an angle different (see fig. 2, 11 , 3 relative to 4) from an angle of an optical column (3) that houses an emission source of the second electron beam (from SEM 3) .
     	Regarding claim 8, Grunewald discloses that wherein the incident angle of the first electron beam (from 11) with respect to the substrate (4) is set to more than 10°  (see fig. 2, 4 is tiltable relative to 11) (col. 5, lines 45-67) . 

Moreover, regarding claim 13, Toth discloses wherein an optical axis of the first optical column (from 202a or 202b) and an optical axis of the second optical column (from 202a or 202b) do not intersect (col. 6, lines 20-35) each other in traveling directions of the electron beams (see figs. 2a-2b, 204a, 204b irradiate different parts of 210) 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known relative movement scanning methods to yield predictable increased imaging/irradiation throughput results.

Moreover, regarding claim 14, Toth discloses wherein
when the substrate (210) is irradiated with the first electron beam (from 202a or 202b),
the control unit (216) causes:
the substrate (210) to be scanned with the first electron beam (from 202a or 202b) in the opposite direction while the stage (211) on which the substrate (210) is mounted is continuously being moved in the first direction; and 
the first electron beam (from 202a or 202b) to be emitted such that an incident direction of the first electron beam (from 202a or 202b) toward the substrate (210) has a vector component along the opposite direction
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known relative movement scanning methods to yield predictable increased imaging/irradiation throughput results.

Moreover, regarding claim 15, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b) ,
the control unit (216) causes
the stage (211) on which the substrate (210) is mounted to be moved in the first direction while the first electron beam (from 202a or 202b) is being moved in a second direction intersecting the first direction by deflecting the first electron beam (from 202a or 202b) 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known relative movement scanning methods to yield predictable increased imaging/irradiation throughput results.

     	Regarding claim 17, Grunewald discloses that “a dimension” of the first optical column (fig. 2, 11) is smaller than “a dimension” of the second optical column (SEM 3)  (11 appears smaller than 3).
     	Regarding claim 18, Grunewald discloses that the second optical column (SEM 3) is arranged such that a longitudinal direction of the second optical column is substantially perpendicular to the substrate (fig. 2, 4).
     	Regarding claim 19, Grunewald discloses that an optical axis of the first optical column (11) and an optical axis of the second optical column (SEM 3) form an angle of more than 10° (fig. 2, 3 to 11 appears to be 90 degrees).

2.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grunewald (US 5986264 A) in view of Toth et al. (US 6812462 B1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Sun et al. (US 20080237586 A1).
Regarding claim(s) 9, Grunewald discloses that wherein on the substrate (4) ,

the plurality of contacts (on/in 4) (col. 7, lines 45-60) are positively charged (col. 5, lines 3-20) (col. 6, lines 53-57) by irradiating the substrate with the first electron beam (from 11) ,
potential contrasts (col. 7, lines 45-60) are generated in the plurality of contacts by irradiating the substrate with the second electron beam (from SEM 3) (col. 7, lines 45-60)  , and based on the potential contrasts, it is determined whether or not an open failure occurs in at least one of the plurality of contacts (col. 7, lines 45-60).
     	But the combined references fail to disclose a stacked body having a stepped portion in which a plurality of conductive layers are stacked via insulating layers and end portions of the plurality of conductive layers terminate in a stepped shape , and a plurality of contacts that are arranged for each step of the stepped portion and are to be respectively conducted with the conductive layers of the respective steps, are formed.
Sun, however, discloses a stacked body (figs. 4d-4e) having a stepped portion (at 57 at least) in which a plurality of conductive layers (55, 57) are stacked via insulating layers (54, 59) and end portions of the plurality of conductive layers terminate in a stepped shape (figs. 4d-4e, 55, 57) , and a plurality of contacts (53) [0053-0056] that are arranged for each step of the stepped portion and are to be respectively conducted with the conductive layers of the respective steps, are formed,
the plurality of contacts [0053-0056] are positively charged by irradiating the substrate with an electron beam [0053-0056], 
potential contrasts [0056] are generated in the plurality of contacts by irradiating the substrate with an electron beam (0056) , and
based on the potential contrasts, it is determined whether or not an open failure occurs in at least one of the plurality of contacts [0056] [0053-0056].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the claimed test structure for contrast imaging, as taught by Sun, to use as a substitution of one known test substrate structure element for another to obtain predictable defect inspection and testing results during different stages of a substrate processing process [0052].


Moreover, regarding claim 10, Sun discloses wherein of the plurality of contacts [0052-0056], a contact in which the open failure occurs is observed at a lower brightness than a contact in which the open failure does not occur [0056 Note voltage contrast imaging] (Note voltage contrast imaging produces different brightness/darkness images per electron conduction/insulation characteristics in a target substrate) [0052-0056]; and is obvious for the reasons discussed supra with reference to claim 9, see previous.
Moreover, regarding claim 11, Sun discloses wherein the secondary electrons from, of the plurality of contacts [0052-0056], a contact in which the open failure occurs are detected at a lower release amount than a contact in which the open failure does not occur [0056 Note voltage contrast imaging] (Note voltage contrast imaging produces different brightness/darkness images per electron conduction/insulation characteristics in a target substrate) [0052-0056]; and is obvious for the reasons discussed supra with reference to claim 9, see previous.

2.	Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grunewald (US 5986264 A) in view of Toth et al. (US 6812462 B1); hereinafter “the combined references”, as applied to claim 12 above, and further in light of in view of Pfeiffer et al. (US 4417203 A).
Regarding claim(s) 20, Grunewald discloses wherein the first optical column (11) 
     	But the combined references fail to disclose wherein the first optical column has two optical columns arranged to be tilted in opposite directions with respect to the second optical column. 
Pfeiffer, however, discloses (abstract) (fig. 2) a first optical column that has two optical columns (42, 44) arranged to be tilted in opposite directions with respect to the second optical column (SEM 10) 
(fig. 2; electron columns 42, 44 for controlling sample charge, SEM 10, sample 26); 
(col. 6, lines 1-50). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with opposed electron columns, as taught by Pfeiffer, to use as a substitution of one known electron column configuration for another (i.e., with opposed column configuration) to obtain predictable sample charge control results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881